Exhibit 10.7

CONSULTING AGREEMENT

Consulting Agreement (the “Agreement”) dated May 17, 2011 (the “Effective Date”)
between The Providence Service Corporation and its assignees (collectively, the
“Company”), and Richard Singleton (the “Consultant”).

WHEREAS, the Consultant served on the Company’s Board of Directors since May
2009 and his term as a member of the Company’s Board of Directors will expire on
the date immediately following the Effective Date; and

WHEREAS, the Company recognizes that the Consultant possesses knowledge and
expertise in the healthcare business and will provide valuable assistance to the
Company; and

WHEREAS, the Consultant is desirous of committing himself to serve the Company
on the terms provided herein.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties contained in this Agreement, the parties
hereto agree as follows:

1. Engagement and Duties of Consultant. The Company hereby engages the
Consultant, and the Consultant hereby agrees to be engaged as a consultant to
the Company for period commencing on the Effective Date and ending on the one
year anniversary of the Effective Date (the “Term”), unless sooner terminated by
the Company, to perform such consulting services as requested from time to time
by the Board of Directors and management of the Company including, without
limitation, evaluating opportunities in the healthcare industry (the “Business”)
and assisting the Company with developing services applicable to the Business
(the “Services”). The Company shall have the right at any time, exercisable upon
ten (10) calendar days advance written notice, to terminate this Agreement. In
the event the Company terminates this Agreement, the Consultant shall be
entitled to receive the balance of the monthly payments through the end of the
Term. The services described in this Section 1 shall be rendered by Consultant
without any direct supervision by the Company and at such time and place and in
such manner (whether by conference, telephone, letter or otherwise) as
Consultant may determine.

2. Time Commitment of the Consultant. During the term of this Agreement, the
Consultant shall make himself available for and at such times as may be required
by the Company for the business of the Company, and shall perform the duties of
his engagement as provided herein, promptly, with fidelity, and to the best of
his ability.

3. Compensation. As compensation for the Consultant’s services, the Company
hereby agrees to pay the Consultant, and the Consultant agrees to accept as full
compensation for his services, an monthly fee of $8,000 to be paid on the 15th
day of each calendar month during

 

-1-



--------------------------------------------------------------------------------

the Term, less such deductions or amounts to be withheld as shall be required by
applicable law and regulations. These payments will terminate upon the death of
the Consultant.

The unvested restricted stock granted to the Consultant on June 14, 2010
(consisting of 5,750 shares) shall be accelerated such that these shares shall
vest on the Effective Date. The stock options which were previously granted to
the Consultant (consisting of stock options to purchase an aggregate of 40,000
shares, of which stock options to purchase 10,000 shares were granted on each of
January 19, 2005, December 8, 2005, January 3, 2007 and June 9, 2008) which are
vested as of the Effective Date shall be exercisable for a period of one year
following the Effective Date. The stock options to purchase 7,814 shares granted
to the Consultant on June 14, 2010 (which shall not have vested as of the
Effective Date) shall vest as to one twelfth ( 1/12) of the shares covered
thereby on the last day of each month commencing May 31, 2011 and shall be
exercisable for a period of one year following the Effective Date.

The Company shall not be required to reimburse the Consultant for expenses
incurred by him in the performance of his duties hereunder.

4. Confidentiality; Use of Name. Consultant shall not divulge or disclose to
third parties, without the written consent of the Company, any material
information obtained on or after the date of this Agreement from or through the
Company in connection with Consultant’s performance of his obligations as a
director or under this Agreement which can reasonably be determined to be
proprietary or confidential, unless (a) such information is known by Consultant
prior to obtaining it from the Company, (b) such information is already
available in the public domain or (c) the information is obtained by Consultant
from a third party who, to the knowledge of Consultant, did not receive it
directly or indirectly from the Company (“Confidential Information”). Consultant
acknowledges that he may have access to confidential, proprietary and sensitive
information and materials regarding the Company and agrees to maintain the
confidentiality of all such information and materials and to use any such
materials solely for the purpose of his performance of his obligations under
this Agreement. The foregoing notwithstanding, Consultant may disclose
Confidential Information to the extent required by applicable federal, state or
local law, regulation, court order, or other legal process, provided he has
given the Company prior written notice of such required disclosure and, to the
extent reasonably possible, has given the Company an opportunity to contest such
required disclosure at the Company’s expense.

At no time during or after the Term shall Consultant, directly or indirectly,
disparage the commercial, business, professional or financial, as the case may
be, reputation of the company or its officers, directors or employees.

The Consultant further acknowledges that the Company is a public company and
that the Consultant will not purchase or sell any of the Company’s securities
while in possession of any material non-public information acquired as a result
of the Services performed pursuant to this Agreement without the prior consent
of the Company’s General Counsel.

 

-2-



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, the Consultant may
not use the Company’s name in his marketing and promotional materials without
the Company’s written consent.

5. Ownership of Property. The ownership of the materials, information and
techniques used or developed in connection with the Services shall be as
follows:

(a) The materials, information and techniques supplied by the Company for use by
the Consultant, and all summaries and extracts of any of them shall be the
exclusive property of the Company. The Consultant shall return to the Company
any materials provided by the Company promptly upon request and will not retain
any copies in any form of any such information.

(b) Any written materials developed or prepared by the Consultant in connection
with the Services shall be the property of the Company.

(c) All forms, computer programs, formulae, methods, techniques and other
non-written materials (whether similar or dissimilar to any of the foregoing)
used in connection with the Services shall be the exclusive property of Company.

6. No Third party Participation. The Consultant shall not utilize the services
of persons to assist the Consultant under this Agreement without the prior
written consent of the Company, which consent shall not be unreasonably withheld
by the Company. Unless otherwise agreed to, the obligations for compensation to
any approved third persons shall be solely the responsibility of the Consultant.

7. Relationship. Nothing contained herein shall create or be deemed to create
any agency, partnership or joint venture between the Consultant and the Company.
The Consultant shall not make any representations, warranties or commitments
which purport to bind the Company without the prior written consent of the
Company. The Company shall not make any representations, warranties or
commitments which purport to bind Consultant without the prior written consent
of the Consultant.

The Consultant and the Company agree that the Consultant is an independent
contractor and not an employee of the Company notwithstanding anything contained
herein to the contrary and shall be subject to Company’s direction only as to
specific areas of the Company’s interests with respect to which the Company
desires the benefit of the Consultant’s services and advice. The Consultant
shall perform his duties hereunder as an independent contractor to the Company
and nothing herein shall constitute the Consultant as an employee or agent of
the Company.

8. Assignments. The Agreement is binding upon and shall inure to the benefit of
the parties hereto and their respective successors, and the assigns of the
Company. The Company may assign this Agreement to any affiliate of the Company.
The Consultant may not assign his interest in this Agreement.

 

-3-



--------------------------------------------------------------------------------

9. Waiver, Modification or Amendment. No waiver of any provision of this
Agreement or modification or amendment of the same shall be effective, binding
or enforceable unless in writing and signed by the parties hereto.

10. Applicable Law. This Agreement shall be governed by and administered in
accordance with the laws of the State of Arizona applicable to agreements made
and to be entirely performed therein.

11. Entire Agreement. This Agreement, and Non-Qualified Stock Option Agreement
and the Restricted Stock Agreement referenced herein, sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements arrangements and understandings,
written or oral, relating to the subject matter hereof. The Consultant
specifically acknowledges that he has previously received all equity awards and
other compensation as a result of his prior services as a member of the Board of
Directors of the Company. No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE PROVIDENCE SERVICE CORPORATION By:  

/s/ Michael N. Deitch

  Name:   Michael N. Deitch   Title:   Chief Financial Officer CONSULTANT

/s/ Richard Singleton

Richard Singleton

 

-4-